Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-4, 6-9, 15 and 19-22 are pending and are being considered.
Claims 1-3, 8-9, 15 and 19-20 are amended.
Claims 5, 10-14 and 16 have been cancelled.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and by Email from Michael J. Curley Reg. No. 63,251 on 01/18/2022.
Specification
The Title of the invention should be changed from “

AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently amended) A system comprising:
	a secure terminal having a secure memory that stores PUF challenge data that includes instructions and a set of PUF challenges; and

		a sensor operable to measure detectable physical or chemical signals and produce corresponding analog electrical signals;
	a non-volatile memory storing a sensor calibration table that stores sensor calibration data for the sensor, wherein the sensor calibration data is applied to the output analog electrical signals of the sensor in order to standardize the sensor output signals and to generate sensor output signals that more accurately represent the detectable physical or chemical signals; and 
		a physically unclonable function (PUF) generator connected to the sensor calibration table that is configured to: 
receive the PUF challenge data from the secure terminal,
extract a set of instructions from the PUF challenge data,
extract at least a portion of the sensor calibration data from the sensor calibration table according to the instructions, 
generate a set of PUF responses from the at least a portion of the sensor calibration data retrieved from the sensor calibration table, wherein the PUF challenge data is separate from any detectable physical or chemical signals measured by the sensor and the analog electrical signals;
send the set of PUF responses to the secure terminal, which is configured to: 
compare the set of PUF responses at the secure terminal with the set of PUF challenges in the PUF challenge data to determine a degree to which the set of PUF responses and the set of PUF challenges match; and 
authenticate the sensor system when the secure terminal determines that the degree to which the set of PUF responses and the set of PUF challenges match is at or above a predetermined threshold.


a[[the]] group consisting of physical signals and chemical signals.
3.	(Currently amended) The system of claim 1, wherein the secure terminal includes comparator circuitry that compares the set of PUF responses to the set of PUF challenges to determine the degree at which the set of PUF responses and the set of PUF challenges match.

5.	(Cancelled) 

8.	(Currently amended) The system of claim 7, wherein the PUF challenge data includes an additional set of PUF challenges, and wherein the comparator circuitry compares the additional set of PUF responses to the additional set of PUF challenges to determine an additional degree at which the additional set of PUF responses and the additional set of PUF challenges match.

9.	(Currently amended) The system of claim 8, wherein the secure terminal authenticates the sensor system when the secure terminal determines that the degree at which the set of PUF responses and the set of PUF challenges match is at or above a predetermined threshold and that the additional degree at which the additional set of PUF responses and the additional set of PUF challenges match is at or above the predetermined threshold.
10.	(Cancelled) 
11.	(Cancelled) 
12	(Cancelled) 
13.	(Cancelled) 
14.	(Cancelled) 


15.	(Currently amended) A method for authenticating a sensor system comprising:
	with a secure terminal, issuing physically unclonable function (PUF) challenge data to the sensor system;
	with a PUF generator in the sensor system:
extracting a set of instructions from the PUF challenge data,
in accordance with the extracted set of instructions, extracting calibration data from a calibration table in the sensor system, wherein the calibration data is applied 
generating PUF responses from the calibration data; 
	with the PUF generator, sending the PUF responses to the secure terminal; 
	with the secure terminal, comparing the PUF responses with corresponding PUF challenges in the PUF challenge data to determine a degree to ; 
and authenticate the sensor system when the secure terminal determines that the degree to which the PUF responses and the corresponding PUF challenges match is at or above a predetermined threshold.

16.	(Cancelled) 
15, wherein comparing the PUF responses with the corresponding PUF challenges in the PUF challenge data to determine the degree 
with exclusive-OR (XOR) logic in comparator circuitry in the secure terminal, comparing the PUF responses with the corresponding PUF challenges in the PUF challenge data by performing XOR logic operations on the PUF responses and the corresponding PUF challenges to determine the degree 

20.	(Currently amended) The method of claim 15, further comprising:
	with the PUF generator, generating additional PUF responses based on a percentage of random access memory (RAM) cells in a RAM cache that are in an ON state when the RAM cache is powered on;
	with the secure terminal, comparing the additional PUF responses with corresponding additional PUF challenges in the PUF challenge data to determine an additional degree 
with the secure terminal, authenticating the sensor system when the degree degree 



Response to arguments
Applicants arguments filled on 11/22/2021 have been fully considered and are persuasive.
Allowable Subject matter
s 1-4, 6-9, 15 and 19-22 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards the extraction of a stream of bits from the calibration table of each sensor to generate reference patterns, called PUF challenges, which can be stored in secure servers. The authentication of the sensor is positive when the data streams that are generated on demand, called PUF responses, match the challenges. To prevent a malicious party from generating responses, instructions can be added as part of the PUF challenges to define which parts of the calibration tables are to be used for response generation, and what additional responses can be generated by the embedded RAMs.
Claims 1 and 15 identifies a unique and distinct feature of “….the sensor calibration data is applied to the output analog electrical signals of the sensor in order to standardize the sensor output signals….. compare the set of PUF responses at the secure terminal with the set of PUF challenges in the PUF challenge data to determine a degree to which the set of PUF responses and the set of PUF challenges match; authenticate the sensor system when the secure terminal determines that the degree to which the set of PUF responses and the set of PUF challenges match is at or above a predetermined threshold” including other limitations in the claims.
The closest prior art Guajardo et al (US 20100073147) is directed towards o the field of Radio Frequency Identification (RFID) devices. Specifically the present invention relates to a method for controlling the data access to and from an RFID device in particular in order to check the integrity of the RFID device and/or to check the integrity of a product being equipped with the RFID device. An RFID device comprising a physical uncloneable function, which RFID device is adapted to be used for carrying out the above-described method for controlling the data access to and from an RFID device.
Guajardo teaches generating PUF challenges and generating PUF response corresponding to the challenge and a sensor calibration data receiving the PUF challenge. Guajardo fails to teach the sensor calibration data is applied to the output analog electrical signals of the sensor in order to standardize the sensor output signals….. compare the set of PUF responses at the secure terminal with the set of PUF challenges in the PUF challenge data to determine a degree to which the set of PUF responses and the set of PUF challenges match; authenticate the sensor system when the secure terminal determines that the degree to which the set of PUF responses and the set of PUF challenges match is at or above a predetermined threshold.
The closest prior art Heffner (US 20140226813) is directed towards systems, and techniques for securing communication between at least two nodes. The nodes may be, for example, devices (e.g., computing devices) of a network that are in the same location or at different locations, elements of a common device, or any other entities that may communicate with each other to, for example, exchange information or to relay information between other entities. In some examples, a component (e.g., an emitter, sensor, sensor array, or semiconductor device) of a node is configured to generate a detectable output (e.g., a particle or waveform) that is based on a physical configuration of the component (e.g., the physical characteristics of the component).

Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“…..the sensor calibration data is applied to the output analog electrical signals of the sensor in order to standardize the sensor output signals….. compare the set of PUF responses at the secure terminal with the set of PUF challenges in the PUF challenge data to determine a degree to which the set of PUF responses and the set of PUF challenges match; authenticate the sensor system when the secure terminal determines that the degree to which the set of PUF responses and the set of PUF challenges match is at or above a predetermined threshold”

None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436